DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Merrow (US Pat # 2,269,913) in view of Baker (US Pat # 3,735,091) and Ingelby-Oddy (US Pub # 2012/0132648).
In regards to claims 1, 4, 12-13 and 17-18, Merrow teaches a hair tool heating device operable to selectively heat a hairbrush placed there within, comprising: 
a hair tool cavity (13, which includes a plurality) configured for receiving a portion of the hair tool (Figure 1) configured for permitting a handle (21) of the hair tool to extend outside of the hairbrush cavity (see Figure 1); and a heating feature configured for providing heat to the portion of the hair tool without heating the handle of the hair tool (see Figure 1) including a heating element operably to electively generate heat within the hair tool heating device and provide the heat to the hair tool cavity wherein the heating element includes an air heating circuit attached to the hair tool cavity including an air supply plenum duct, configured to heat a flow of air (Page 2, Col 1, Lines 50-65).
Merrow does not teach the hair tool is a hair brush with bristles; and the heating device to contain a sensor operable to output a signal indicating presence of the hairbrush within the hairbrush cavity and operable to send a signal to the heating element; and wherein the heating circuit includes a blower fan, an air return plenum duct, and repeatedly cycling through the air heating circuit.
With regards to the heated air being part of an air heating circuit, Baker teaches providing a heating means for heating a hair tool, where such contains a heating element (26) to provide heat to a cavity (14) via a blower fan (46) and an air return plenum duct and air supply plenum duct forming a fluidic circuit wherein air is cycled repeatedly through the fluidic circuit (Col 4 Line 31- Col 5, Line 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the heater of Merrow to contain the recirculated air via fan, as taught by Baker in order to provide a more thermally efficient heating.
With regards to the sensor, Ingelby-Oddy teaches a hair tool heater with a flat bottom where the hair tool is inserted into an acutely angled heating cavity, where a sensor senses the presences of the hair tool within the cavity to trigger the heater to heat the tool (Paragraph 0010). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heater of Merrow to contain the angled cavity presence sensor of Ingelby-Oddy in order to provide automatic heating to the device to prevent wasted energy.
With regards to the hair tool being a hairbrush, as the device of Merrow is capable of receiving any handheld hair tool to be heated, it means the claimed language of being “configured for receiving” a hairbrush as claimed.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cafaro (US Pat # 6,248,979) in view of Kennedy (US Pub # 2008/0105274) and Gorelick (US Pub # 2016/0302567)
In regards to claims 1 and 5. Cafaro teaches hair tool heating device operable to selectively heat a hair tool placed there within, comprising: 
a hair tool cavity (Figure 2 at 6) configured for receiving a portion of the hair tool and configured for permitting a top of the hair tool to extend outside of the hairbrush cavity (see Figure 2 where top portions of hair tool 103 extend out and above cavity created by 106); 
a heating element (121) operable to selectively generate heat within the heating device and provide the heat to the cavity (Col 2, Lines 53-65 which includes infrared heat). 
Cafaro does not teach the hair tool is a hair brush; and a sensor operable to output a signal indicating presence of the hairbrush within the hairbrush cavity to trigger the heating element; and where heat is provided to the hair tool without heating of a handle of the hair tool.
With regards to the hair curler being a brush, Kennedy teaches hair brushes to be formed of rollers as head portions, detachably secured to handles to form brushes (see for example, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roller of Cafaro with the brush of Kennedy in order to allow the roller to be more versatile in allowing a plurality of different size roller heads be used by a single handle (Kennedy Paragraph 0032).
With regards to the cavity orientation and sensor, Gorelick teaches a housing unit to treat a hair tool (Paragraph 0042) held within a cavity (see Figure 6 where the handle of the hair tool is outside the cavity which receives the hair engaging portion of the tool to be treated), where the cavity includes a sensor operable to trigger the housing unit to selectively provide treatment to the hair tool held within the cavity, based on a signal received by the sensor to indicate the presence of the tool within the cavity (Paragraph 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cafaro to arrange the cavity as an open-ended cavity that permits handle portions to be located outside treatment areas, as taught by Gorelick in order to allow for easier insertion/removal of the device to the cavity. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cafaro to include the sensor of Gorelick in order to prevent waste of energy if no tool is within the cavity to be treated.

Claims 1, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cafaro, in view of Kennedy, Gorelick and Wigand et al. (US Pub # 2019/0223585).
In regards to claims 1, 6 and 20. Cafaro teaches hair tool heating device operable to selectively heat a hair tool placed there within, comprising: 
a hair tool cavity (Figure 2 at 6) configured for receiving a portion of the hair tool and configured for permitting a top of the hair tool to extend outside of the hairbrush cavity (see Figure 2 where top portions of hair tool 103 extend out and above cavity created by 106); 
a heating element (121) operable to selectively generate heat within the heating device and provide the heat to the cavity (Col 2, Lines 53-65 which includes infrared heat). 
Cafaro does not teach the hair tool is a hair brush; and a sensor operable to output a signal indicating presence of the hairbrush within the hairbrush cavity to trigger the heating element; and a flap to prevent heating of the handle of the hair tool.
With regards to the hair curler being a brush, Kennedy teaches hair brushes to be formed of rollers as head portions, detachably secured to handles to form brushes (see for example, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roller of Cafaro with the brush of Kennedy in order to allow the roller to be more versatile in allowing a plurality of different size roller heads be used by a single handle (Kennedy Paragraph 0032).
With regards to the cavity orientation and sensor, Gorelick teaches a housing unit to treat a hair tool (Paragraph 0042) held within a cavity (see Figure 6 where the handle of the hair tool is outside the cavity which receives the hair engaging portion of the tool to be treated), where the cavity includes a sensor operable to trigger the housing unit to selectively provide treatment to the hair tool held within the cavity, based on a signal received by the sensor to indicate the presence of the tool within the cavity (Paragraph 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cafaro to arrange the cavity as an open-ended cavity that permits handle portions to be located outside treatment areas, as taught by Gorelick in order to allow for easier insertion/removal of the device to the cavity. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cafaro to include the sensor of Gorelick in order to prevent waste of energy if no tool is within the cavity to be treated.
With regards to the flap, Wigand et al. teaches providing a housing (30) for receiving a brush (Figure 7 at 42) within a recess (31) for treatment, where the housing contains a flap (37) configured to isolate the handle of the brush from the brush head during treatment (Paragraph 0035 where its position at holding the handle of the brush provides a flap due to the resiliency of the arms of the flexible member 37).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cafaro, in view of Kennedy and Gorelick, as applied to claim 1 above, in further view of Toh (US Pub # 2014/0076887).
In regards to claims 7-10, modified Cafaro teaches providing a sensor for use in regulating the heating of the device; but does not teach providing a temperature sensor, where the heating element is controlled based on utilizing data from the temperature sensor to maintain a temperature within the hairbrush cavity within a desired temperature range. However, Toh teaches a hairbrush heating device operable to selectively heat a hairbrush placed there within (Paragraph 0038), comprising a hairbrush cavity (103); a sensor operable to output a signal indicating presence of the hairbrush within the hairbrush cavity (Paragraph 0052); and a heating element operable to selectively provide heat to the hairbrush cavity based upon the signal from the sensor through a circuit via a temperature sensor; and wherein the heating element is controlled based upon utilizing data from the temperature sensor to maintain a temperature within the hairbrush cavity within a desired temperature range (Paragraphs 0052, 0056 and 0060); and hardware operable to receive inputs from a user (Paragraph 0038) setting values for the desired temperature range (Paragraphs 0051 and 0059) to enable a user to select between an off state, an on state (Paragraph 0038), and an automatic state (Paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of modified Cafaro to include the user controls and sensors of Toh in order to allow for accurate, specific control of the heat provided by the device.
Regarding claim 11, Cafaro/Toh teaches control hardware operable to display options to a user and receive a user input; but does not teach the use of a touchscreen. The instant disclosure describes the use of controls and indicates the touchscreen as a preferential interface [Page 8] and does not describe it as contributing any unexpected result to the device. As such, the specific use of a touchscreen as a control interface is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results for user preference.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cafaro in view of Gorelick and Kennedy, as applied to claim 1 above, in further view of Ennis (US Pat # 6,639,184).
In regards to claims 14-15, Cafaro teaches heating a plurality of brush rollers within a cavity having infrared heat; but does not teach a plurality of cavities, each with their own heater.
However, Ennis teaches heating individual hair curling devices via individual cavities (24) each with their own individually controlled heater (Col 2, Lines 21-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Cafaro to include the plurality of individually controllable cavities as taught by Ennis in order to provide an entire set of roller heads to be heated simultaneously.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cafaro, in view of Kennedy and Gorelick, as applied to claim 1 above, in further view of Hafey et al. (US Pat # 5,124,532).
Regarding claim 16, Cafaro teaches the hairbrush cavity of the heating device; but does not teach it is configured to be installed into an aperture in a countertop.  However, Hafey et al. is shown to demonstrate aligning a hair tool engaging element (36a) within an aperture (23) of a cabinet (Figure 4) of a hairdressers workstation. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heating device of Cafaro to be located within an aperture of a hairdressing cabinet workstation, as taught by Hafey et al., in order to provide better salon organization via dedicated compartments for tools when not in use.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772